PARKER, Judge.
Felix Zamora appeals his convictions for two counts of aggravated assault and two counts of armed kidnapping and the resulting sentences. We affirm.
Of the two issues Zamora raises on appeal, only one merits discussion. Zamora argues that the trial court erred in imposing two consecutive mandatory three-year minimum sentences for the armed kidnapping offenses.
A trial court may not impose consecutive mandatory minimum sentences for offenses committed during a single continuous criminal transaction or episode. Palmer v. State, 438 So.2d 1 (Fla.1983). However, in this case, there is no factual basis from which this court can determine whether the two armed kidnappings were committed during a single continuous criminal episode. The charging document is nonspecific with respect to this matter. Further, at the plea colloquy, the trial judge merely stated that there were two affidavits in the court file which recited the factual bases for the charges. These affidavits are not a part of the record on appeal. Accordingly, we affirm the convictions and the sentences without prejudice for Zamora to seek post-conviction relief in the trial court.
Affirmed.
FRANK, A.C.J., and HALL, J., concur.